IN THE
                           TENTH COURT OF APPEALS



                               No. 10-09-00252-CV

                              IN RE EIKO SILLITO


                               Original Proceeding



                           MEMORANDUM OPINION


      Real Party in Interest the Texas Department of Family and Protective Services

has filed a motion to dismiss this original proceeding as moot.       According to a

certificate of conference, Relator Eiko Sillito does not oppose the motion. No other

party to the proceeding has filed a response. The motion is granted, and this original

proceeding is dismissed.



                                                     PER CURIAM
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition dismissed
Opinion delivered and filed September 16, 2009
[OT06]